United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2198
                                    ___________

Harold R. Stanley,                    *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Western District of Missouri.
Honorable Jack Grate; Lester Wight;   *
Marcia E. Stanley,                    *       [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                              Submitted: March 5, 2010
                                 Filed: March 24, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Harold R. Stanley appeals the district court’s1 separate orders dismissing his
civil complaint. After careful review of the record and the parties’ briefs, we conclude
that dismissal was proper for the reasons stated in the district court’s orders. We
affirm. See 8th Cir. R. 47B.
                        ______________________________



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.